Citation Nr: 0615246	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  01-04 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder.

2.  Entitlement to service connection for a sleep disorder.

3.  Entitlement to service connection for a left leg vascular 
condition.

4.  Entitlement to a higher (compensable) initial rating for 
right ear hearing loss.

5.  Entitlement to a higher initial rating, in excess of 10 
percent, for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from April 1970 to 
January 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) New York, New York Regional Office 
(RO).  An August 1998 rating decision granted the veteran 
service connection for tinnitus as a residual of a head 
injury and right ear hearing loss and rated these disorders 
as ten percent and noncompensably disabling, respectively.  
An April 2000 rating decision denied the veteran entitlement 
to service connection for a left leg vascular condition, a 
left foot disorder, a right foot disorder, and a sleep 
disorder. 

With regard to the veteran's increased rating claim for 
tinnitus, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Smith v. Nicholson, No. 
01-623 (U.S. Vet. App. April 5, 2005), that reversed a 
decision of the Board which concluded that no more than a 
single 10-percent disability evaluation could be provided for 
tinnitus, whether perceived as bilateral or unilateral, under 
prior regulations. VA disagrees with the Court's decision in 
Smith and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of Veterans Affairs has imposed a stay 
at the Board on the adjudication of tinnitus claims affected 
by Smith. The specific claims affected by the stay include 
(1) all claims in which a claim for compensation for tinnitus 
was filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260. Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.



FINDINGS OF FACT

1.  Pes planus preexisted the veteran's entry into service 
and did not undergo any permanent increase in severity during 
service; there is no showing of disablement of the veteran 
due to any other foot condition.

2.  Notwithstanding medical data on file denoting the 
presence of current disablement due to left leg varicose 
veins and a sleep disorder, competent evidence of a nexus 
between these disorders and the veteran's period of service 
is lacking.

3.  The veteran has level I hearing loss in both ears.


CONCLUSIONS OF LAW

1.  The veteran's preexisting pes planus was not aggravated 
by service, nor was any other foot condition incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2005).

2.  A left leg vascular condition and a sleep disorder were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for a compensable disability rating for 
right ear hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.85, 4.86 and Part 4. Diagnostic 
Code 6100 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The veteran's claims for the 
disabilities at hand were received prior to enactment of 
VCAA.  Given the foregoing, the Board finds that the notice 
letter dated in December 2003 complied with the specific 
requirements of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held in 
part that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claims 
preceded the enactment of VCAA, thereby precluding the 
possibility of providing such notice in this time frame. 

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim.  This includes, 
where applicable, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Because of the Board's actions in this 
case, there is no prejudice to the veteran in rendering a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) 

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Specifically, VA has 
associated with the claims folder the veteran's service 
medical records, VA treatment records, as well as several VA 
examination reports.  The veteran has not identified any 
additional evidence pertinent to his claims, not already of 
record and there are no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).  

Bilateral Foot Condition

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a). It is the Secretary's burden to rebut the 
presumption of inservice aggravation. See Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). 
Temporary or intermitting flare-ups of a preexisting injury 
or disease or not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted with 
symptoms has worsened. Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

On the veteran's medical examination for service entrance in 
April 1970 the veteran was noted on clinical evaluation of 
his feet to have pes planus, not considered disqualifying. 
Service medical records are otherwise negative for any 
diagnosis, complaints or abnormal findings pertaining to the 
veteran's feet, exclusive of complaints of a mild lesion 
involving the right foot 4th digit in February 1969.  A 
report of a December 1971 medical examination for service 
separation was likewise silent for complaints related to the 
feet.

Based on the above, the presumption of soundness at service 
entrance is rebutted by clear and unmistakable evidence of 
the existence of bilateral pes planus prior to service 
entrance.  With regard to aggravation, see 38 C.F.R. § 
3.306(a), there's no evidence of any increase in the severity 
of the veteran's bilateral pes planus in service, either by 
verbal complaint or objective medical findings.

When examined by VA in August 1973 there were no clinical 
findings referable to flat feet to include any notation that 
the veteran had this disorder. In fact no complaints 
pertaining to the veteran's feet are even noted in the 
examination report. Although the veteran contends that he has 
a bilateral foot condition attributable to service, he has 
neither submitted nor identified evidence supporting his 
contention to include evidence that his bilateral pes planus 
was aggravated during service.  In sum, the lack of probative 
medical evidence in the veteran's chronological service 
medical records and the post service medical examinations 
provided by VA immediately subsequent to service supports the 
conclusion there was no increase in severity of the veteran's 
bilateral pes planus during his period of service.  
Furthermore, the post service clinical record is negative for 
the presence of any other foot disability.

As the veteran's bilateral pes planus is not show to have 
undergone an increase in severity during his period of 
service and a current foot disorder other than pes planus has 
not been demonstrated (let alone one attributable to 
service), the claim must be denied.

Sleep Disorder and a Left Leg Vascular Condition.

The veteran argues that he has a sleep disorder and a left 
leg vascular condition that originated in service or is 
otherwise the result of his period of active duty.

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

Service medical records do note specifically denote the 
presence of disability due to a sleep disorder and/or a left 
leg condition.  Such records do show that the veteran in 
September 1971 sought sleeping pills from a service 
department treating facility for complaints of difficulty 
sleeping.   He was noted at the time to have difficulty in 
adjusting to naval life and that this situation had been 
aggravated by the recent death of his mother.  Situational 
reaction was the diagnosis rendered.  On his separation 
examination in December 1971, no pertinent abnormality was 
shown on clinical examination.

Post service there is no showing of a sleep disorder or a 
left leg vascular condition until many years after service.  
A left leg varicosity was initially noted on a VA outpatient 
evaluation in March 1989.  VA examination of the veteran in 
July 1992 recorded the veteran's complaint of left leg pain 
and that he was status post surgery for varicose veins in his 
left leg.  A sleep study in February 1997 showed that the 
veteran had moderate obstructive sleep hypopnea with moderate 
daytime sleepiness.  The first manifestations of these 
disorders more than 16 years after service for the left leg 
and 25 years after service for the sleep disorder are too 
remote in time from service to relate to service absent 
competent (medical) evidence to the contrary.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (incurrence of a disorder or disease during 
service may be rebutted by absence of medical treatment for, 
or related complaints about, the claimed condition for a 
prolonged period after service).

Here there is no competent evidence of record linking the 
veteran's current left leg vascular condition and sleep 
disorder to the veteran's period of service.  No medical 
professional provides findings or opinions to that effect.  
Rather it is only the veteran that voices opinions about the 
relationship of his claimed disabilities to his period of 
active duty, and the record doesn't reflect that the veteran 
has the requisite medical background or training so as to 
render competent his opinions as to questions of medical 
diagnosis or etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).

In the absence of competent evidence demonstrating a nexus 
between the veteran's existing left leg vascular condition 
and sleep disorder and the veteran's service, a preponderance 
of the evidence is against entitlement to service connection 
for these disorders.  

Right Ear Hearing Loss.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can be practically determined, 
the average impairment in earning capacity resulting from 
disease and injury incurred or aggravated during military 
service and the residual condition in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where the question for consideration involves the propriety 
of the initial evaluations assigned, such as here, evaluation 
of the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged ratings" 
is required. See Fenderson v. West, 12 Vet. App. 119 (1999). 

Table VI
Numeric designation of hearing impairment based on
puretone threshold average and speech discrimination.

% of 
discri
m- 
inatio
n
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Table VIA*
Numeric designation of hearing impairment based only on 
puretone threshold average
Puretone Threshold Average
0-41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§4.85 and 4.86. 

Table VII
Percentage evaluation for hearing impairment

Poorer Ear
Better  
Ear











XI
100










X
90
80









IX
80
70
60








VIII
70
60
50
50







VII
60
60
50
40
40






VI
50
50
40
40
30
30





V
40
40
40
30
30
20
20




IV
30
30
30
20
20
20
10
10



III
20
20
20
20
20
10
10
10
0


II
10
10
10
10
10
10
10
0
0
0

I
10
10
0
0
0
0
0
0
0
0
0 

XI
X
IX
VIII
VII
VI
V
IV
III
II
I

If impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the nonservice-connected ear will be assigned a Roman numeral 
designation for hearing impairment of I, subject to the 
provisions of 38 C.F.R. § 3.383 (2005). 38 C.F.R. § 4.85(f).

Disability evaluations for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  See Lindemann v. Principi, 3 Vet. App. 345, 
349 (1992).

As previously noted, when impaired hearing is service 
connected for only one ear, the nonservice-connected ear will 
be assigned a Roman numeral I designation for hearing 
impairment. 38 C.F.R. § 4.85(f). 

On authorized audiological evaluation in July 1992, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
20
35
50
33

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.

When examined in April 1997, the veteran had pure tone 
thresholds in the right ear as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
35
25
40
65
41

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

On his most recent VA audiological examination, in July 1998, 
the veteran had pure tone thresholds in the right ear of: 




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
30
40
60
38

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.

On VA audiology examination in April 2004, pure tone 
thresholds in the right ear were:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
35
40
60
40

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

Even when examined over several years, the findings on all 
examinations has consistently corresponded to level I hearing 
in the right ear, which when combined with level I hearing in 
the non-service connected ear is noncompensable under the 
rating schedule.

While the Board is sympathetic to the veteran's complaints of 
right ear hearing loss, to be assigned a compensable 
schedular rating the average puretone threshold and speech 
recognition scores would have to reflect significantly 
greater hearing loss than is evident in this case. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's 
claims. Since the preponderance of the evidence is against 
the claims, the benefit-of-the-doubt rule does not apply, and 
the claims are denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for a bilateral foot disorder is denied.

Service connection for a sleep disorder is denied.

Service connection for a left leg vascular condition is 
denied.

A higher (compensable) initial rating for right ear hearing 
loss is denied.




____________________________________________
RENÉE PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


